DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The claim amendments overcome the 35 USC 112 claim rejections and they are therefore withdrawn.

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 12/17/20, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 22 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Hsu et al., US 5,814,893, in view of Rogalli et al., US 2014/0110838.
Regarding claim 1, under 35 USC 102 this rejection broadly interprets the word “through” to mean through an opening in the passivation layer and not “on” the passivation layer, Hsu (figure 10) teaches a semiconductor device comprising: 
a substrate 30;
a contact pad 391/392 disposed over the substrate 30;
a passivation material 393 disposed over the contact pad 392, wherein sidewalls of the passivation material 393 are coterminous with sidewalls of the contact pad 391/392, wherein the passivation material 393 comprises a material adapted to prevent or reduce corrosion of the contact pad (column 3, lines 40-41 teaches TiN which is the same material as the specification (paragraph 0024) states the passivation material comprises);
a wire 822, connector, or contact coupled to the contact pad 391/392 through the passivation material 393;

a second insulating material 52 over the first insulating material 36l, the contact pad 391/392, and the passivation material 393, the second insulating material 52 contacting a top surface of the first insulating material 36 and a top surface of the passivation material 393, the second insulating material 52 contacting a sidewall of the passivation material 393 and a sidewall of the contact pad 391/392.
Under 35 USC 103, the word “through” is interpreted as meaning “on”, specifically the wire is on the passivation layer wherein there is no opening in the passivation. Therefore the above rejection would proceed as detailed below.
Hsu fails to teach a wire 822, connector, or contact coupled to the contact pad 391/392 through the passivation material 393.
Rogalli (figure 6) teaches a wire 646/648, connector, or contact coupled to the contact pad 302 through the passivation material 318.  The end of paragraph 0076 in Rogalli states “It may be possible that due to the thinness of aluminum oxide layer 318, it may be possible to electrically connect wire bond structure 648 to metallization 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the passivation layer completely covering the contact pad such that eh wire is coupled to the contact pad through the passivation layer of Rogalli in the invention of Hsu because Rogalli teaches it protects against oxidation, corrosion, contamination, and dendrite prevention (paragraph 0026).
	Note that the only thing taken from Rogalli is the concept of complete coverage of the upper surface of the contact pad 302 with the passivation layer 318 such that there isn’t an opening into Hsu.  The resultant structure when combined with Hsu would be the passivation layer 393 of Hsu completely covering the contact pad 392 without an opening therein.  One would be motivated to not form the opening 62 in the passivation layer 393 of Hsu because of Rogalli’s teaching of protection against oxidation, corrosion, 
With respect to claim 2, Hsu (figure 10) teaches the passivation material 393 comprises a material that is adapted to prevent or reduce corrosion of the contact pad. Hsu column 3, lines 40-41 teaches TiN which is the same material as the specification (paragraph 0024) states the passivation material comprises.
As to claim 5, Hsu (figure 10) teaches the contact pad 391/392 comprises a first width, wherein an opening in the second insulating material 52 proximate the contact pad 391/392 comprises a second width, and wherein the second width is less than the first width.
In re claim 6, Hsu (figure 3A) teaches a plurality of first contact pads 40 disposed over the substrate 36, wherein the plurality of first contact pads 40 comprises the contact pad 391/392, wherein the passivation material 393 is disposed over each of the first contact pads 391/392, and wherein a wire 822, a connector, or a contact is coupled to each of the first contact pads 40:391/392 through the passivation material 393.
Concerning claim 22, Hsu (figure 10) teaches the wire 822, connector, or contact extends through the passivation material 393, wherein the passivation material 393 surrounds and contacts sidewalls of the wire 822, connector, or contact.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US 5,814,893, as applied to claim 1 above.
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US 5,814,893, as applied to claim 1 above, further in view of Rogalli et al., US 2014/0110838.
In claim 21, Hsu (figure 10) fails to teach a first portion of the top surface of the passivation material is free from the second insulation material, the first portion comprising a shape different from a shape of the passivation material in a top-down view.
Rogalli (figure 6) teaches a first portion 644 of the top surface of the passivation material 318 is free from the second insulation material 322, and though Rogalli fails to teach the first portion 644 comprising a shape different from a shape of the passivation material in a top-down view it would have been obvious to one of ordinary skill in the art at the time of the invention to use a different shape in the invention of Hsu and Rogalli because changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).

Regarding claim 8, as above, under 35 USC 102 this rejection broadly interprets the word “through” to mean through an opening in the passivation layer and not “on” the passivation layer, Dass (figures 7 & 16) teaches a semiconductor device comprising:
a first contact pad 110 over an integrated circuit die 100;
a second contact pad 110 (column 5, lines 48-51) over the integrated circuit die 100, wherein the first contact pad 110 and the second contact pad 110 are disposed in a plane parallel to a top surface of the integrated circuit die 100;
a passivation material 115 over the first contact pad 110 and the second contact pad 110, the passivation material 115 extending continuously from a first sidewall of the first contact pad 110 to a second sidewall of the second contact pad 100, the second sidewall facing the first sidewall;
and a solder connector 150 on an uppermost surface of the passivation material 115, wherein the solder connector 150 is electrically connected to the first contact pad 110 by a material of the solder connector 150 extending through the passivation material 115.

Dass fails to teach a solder connector 150 on an uppermost surface of the passivation material 115, wherein the solder connector 150 is electrically connected to the first contact pad 110 by a material of the solder connector 150 extending through the passivation material 115.
Rogalli (figure 6) teaches a solder connector 646/648 on an uppermost surface of the passivation material 318, wherein the solder connector 646/648 is electrically connected to the first contact pad 302 by a material of the solder connector 646/648 extending through the passivation material 318. The end of paragraph 0076 in Rogalli states “It may be possible that due to the thinness of aluminum oxide layer 318, it may be possible to electrically connect wire bond structure 648 to metallization structure 302 without carrying out a separate process to remove portion 644 of aluminum oxide layer 318. The bonding, e.g. welding, process for bonding wire bond structure 648 to metallization structure 302 may be sufficient to break through the thin layer (for example, about 5 nm to about 10 nm) of aluminum oxide 318, in order for wire bond structure 648 to be electrically connected to metallization structure 302. Therefore, interconnect structure 642 may be electrically connected to metallization structure 302 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the passivation layer completely covering the contact pad such that eh wire is coupled to the contact pad through the passivation layer of Rogalli in the invention of Hsu because Rogalli teaches it protects against oxidation, corrosion, contamination, and dendrite prevention (paragraph 0026).
Note that the only thing taken from Rogalli is the concept of complete coverage of the upper surface of the contact pad 302 with the passivation layer 318 such that there isn’t an opening into Hsu.  The resultant structure when combined with Hsu would be the passivation layer 393 of Hsu completely covering the contact pad 392 without an opening therein.  One would be motivated to not form the opening 62 in the passivation layer 393 of Hsu because of Rogalli’s teaching of protection against oxidation, corrosion, contamination, and dendrite prevention (paragraph 0026).  The shape or coverage of the passivation layer Rogalli nor any other feature is imported into Hsu.
With respect to claim 11, Dass teaches the solder connector comprises Pb-Sn (column 6, line 55), Sn, Ag, Cu, or a combination thereof.
As to claim 23, Dass teaches a first insulating material (column 5, lines 40-42 states a dielectric under the bond pad 110) over the substrate semiconductor device 100, wherein the first contact pad 110 and the second contact pad 110 are over the first 
In re claim 24, Dass teaches a second insulating material 140 over the first contact pad 110, the second contact pad 110, and the passivation material 115, wherein the second insulating material 140 is separated from contacting the first insulating material (column 5, lines 40-42 states a dielectric under the bond pad 110) from the first contact pad 110 to the second contact pad 110 by the passivation material 115.
Claims 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dass et al., US 6,162,652, in view of Rogalli et al., US 2014/0110838.
Concerning 9, Rogalli (paragraph 0067) teaches less than or equal to 100 nm, which equals less than or equal to 1000 A, therefore Rogalli teaches the passivation material has a thickness from 10 A to 1,400 A.
Pertaining to claim 10, Rogalli (figure 6) teaches the solder connector 150 is electrically connected to the first contact pad 110 through material of the solder connector 510 diffused into the passivation material. The end of paragraph 0076 in Rogalli states “It may be possible that due to the thinness of aluminum oxide layer 318, it may be possible to electrically connect wire bond structure 646/648 to 
In claim 14, Rogalli (figure 6) teaches the solder connector is a wire 646/648 bonded to the first contact pad 302 through the passivation material 6318.

Claims ***** is/are unpatentable under 35 USC 103 in view of Rogalli et al., US 2014/0110838.
Regarding claim 15, as above, under 35 USC 102 this rejection broadly interprets the word “through” to mean through an opening in the passivation layer and not “on” the passivation layer, Dass (figures 7 & 16) teaches a semiconductor device comprising:
a contact pad 110 over a substrate 100, the contact pad 110 comprising a passivation material 115 over a conductive material 110, wherein the passivation material 115 comprises a top portion extending along a top surface of the conductive material 110, a sidewall portion extending along a sidewall of the conductive material 
a wire 150 electrically and mechanically coupled to the conductive material 110 through the passivation material 115; and
an insulating material 120 over the contact pad 110 and the substrate 100.
Though Dass teaches a ball 150, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a wire in place of the ball in the invention of Dass because wires and balls are known equivalent techniques uses to electrically bond devices.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Further Dass fails to teach the passivation material surrounds and contacts sidewalls of the wire.
Rogalli teaches wherein the passivation material 318 surrounds and contacts sidewalls of the wire 646/648.

The word “through” in the limitation “a wire electrically and mechanically coupled to the conductive material through the passivation material” can be broadly interpreted in several ways.  One being through an opening and the other as being on.  Both interpretations are addressed below.
Under the interpretation of the word “through” to mean through an opening in the passivation layer Dass (figures 7 & 16) teaches a wire 150 electrically and mechanically coupled to the conductive material 110 through an opening 125 in the passivation material 115.
Under the interpretation of the word “through” is interpreted as meaning “on”, specifically the wire is on the passivation layer wherein there is no opening in the passivation. 
Dass fails to teach a solder connector 150 on an uppermost surface of the passivation material 115, wherein the solder connector 150 is electrically connected to the first contact pad 110 by a material of the solder connector 150 extending through the passivation material 115.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the passivation layer completely covering the contact pad such that eh wire is coupled to the contact pad through the passivation layer of Rogalli in the invention of Hsu because Rogalli teaches it protects against oxidation, corrosion, contamination, and dendrite prevention (paragraph 0026).

With respect to claim 16, Rogalli (paragraph 0004 & 0026 teach Al or Cu wires) teaches the wire comprises Au, Cu, Al, Ag, or a combination thereof.
As to claim 17, Rogalli (paragraph 0065 teaches aluminum oxide-Al2O3) teaches the passivation material 318 comprises Ti, TiN, TaN, Al203, Ta203, Hf02, Ti02, or a combination thereof.
In re claim 19, Rogalli (paragraph 0070) teaches the insulating material comprises silicon oxide, silicon nitride, or a combination thereof, and though Rogalli fails to teach the insulating material has a thickness from 0.1 um to 10 um it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 20, Dass (column 5, lines 45-48) teaches the conductive material comprises AlCu, AlSi, Al, Cu, or a combination thereof.
Pertaining to claim 25, Dass (column 5, lines 404-42) a second insulating material (Dass’s dielectric layer) interposed between the contact pad 110 and the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.